COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-12-00166-CR


KARLA LAJEAN CREOLLO A/K/A                                               APPELLANT
CARLA LAVEAN CREOLLO

                                          V.

THE STATE OF TEXAS                                                              STATE


                                       ----------

      FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY

                                       ----------

                          MEMORANDUM OPINION1

                                       ----------

      Appellant Karla LaJean Creollo a/k/a Carla LaVean Creollo attempts to

appeal from her conviction for possession of less than one gram of

methamphetamine. Creollo pleaded guilty pursuant to a plea bargain, and in

accordance with the plea bargain, the trial court sentenced her to seven months’

confinement in state jail. The trial court’s certification of her right to appeal states

      1
       See Tex. R. App. P. 47.4.
that this case “is a plea-bargain case, and the defendant has NO right of appeal.”

See Tex. R. App. P. 25.2(a)(2). Additionally, Creollo signed a waiver of her right

to appeal.

      On April 23, 2012, we notified Creollo that this appeal may be dismissed

based on the trial court’s certification unless she or any party desiring to continue

the appeal filed a response on or before May 3, 2012, showing grounds for

continuing the appeal. See Tex. R. App. P. 25.2(d), 43.2(f). We received no

response.

      In accordance with the trial court’s certification, we therefore dismiss this

appeal. See Tex. R. App. P. 25.2(d), 43.2(f).




                                                    PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 24, 2012




                                         2